Citation Nr: 0717375	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus, to 
include the question of whether an appeal has been timely 
perfected.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern






INTRODUCTION

The veteran had active service from December 1967 to January 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO denied 
service connection for hearing loss and for tinnitus.  The 
veteran filed a notice of disagreement (NOD) in November 
2004, and the RO issued a statement of the case (SOC), 
addressing both issues, in May 2005.  The veteran filed a 
substantive appeal addressing only the matter of service 
connection for hearing loss (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in June 2005.

The Board's decision on the claim for service connection for 
hearing loss is set forth below.  The matter of service 
connection for tinnitus-expanded to include the question of 
whether a timely substantive appeal as to that issue has been 
filed-is addressed in the remand following the order; that 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

3.  There record reflects no evidence of hearing loss for 
more than 30 years after discharge from service, and there is 
no competent medical evidence or opinion that establishes a 
nexus between any current hearing loss and military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Concerning the claim for service connection for hearing loss 
on appeal, a January 2004 pre-rating letter notified the 
appellant what information and evidence was needed to 
substantiate this claim, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  Clearly, 
this letter meets the first three of Pelegrini's 
requirements, as well as the VCAA's timing of notice 
requirements.  With respect to the fourth requirement under 
Pelegrini, the Board notes that the appellant has not 
explicitly been advised to provide any evidence in his 
possession that pertains to his claim.  However, the claims 
file reflects that the appellant has submitted and/or 
identified evidence in support of his claim.  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the appellant has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board is without 
authority to consider harmless error). 

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the January 2004 letter identified 
above.  A March 2006 letter (re-sent to the veteran's correct 
address in October 2006) notified the veteran how disability 
ratings and effective dates are assigned, and the type of 
evidence that impacts those determinations.  While this 
letter was issued after the rating action on appeal, the 
timing of this notice is not shown to prejudice the veteran.  
As the Board's decision herein denies the claim for service 
connection, no disability rating or effective is being, or is 
to be, assigned.  Accordingly, there can be no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, VA treatment records from the VA 
Medical Center in Syracuse, New York, and private treatment 
records.  

In summary, in connection with the RO's consideration of the 
claim for service connection for hearing loss, the duties 
imposed by the VCAA have been considered and satisfied.  
Through various notices of the RO, the veteran and his 
representative have been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2006).

The veteran and his representative contend that the veteran's 
current bilateral hearing loss was caused by in-service noise 
exposure.  Considering the pertinent evidence of record in 
light of the above-noted legal authority, the Board finds 
that the record presents no basis for a grant of service 
connection for bilateral hearing loss.

Service medical records reflect no complaints, findings, or 
diagnosis of any hearing loss.  The veteran's September 1966 
enlistment examination report, January 1967 supplemental 
examination report, and January 1970 separation examination 
report also do not include any mention of an abnormality in 
hearing.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

A June 2003 report of a private audiological evaluation 
reflects an impression of moderate to severe, mid to high 
frequency, sensorineural hearing loss, bilaterally.  
In the June 2003 report, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
60
60
75
LEFT
15
40
65
60
75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 76 percent in the left ear.  

VA medical records dated in January 2004 indicate that the 
veteran reported that he had been exposed to noise from 
artillery and rifle fire during service, and that he had been 
using a hearing aid for ten years.  In the January 2004 
report, a VA audiologist noted pure tone threshold testing 
revealed hearing within normal limits from 250 Hertz (Hz) 
through 500 Hz sloping to a mild to moderately severe 
sensorineural hearing loss from 1000 Hz through 8000 Hz in 
the right ear, and a mild to severe sensorineural hearing 
loss from 1000 Hz through 8000 Hz in the left ear.

Competent evidence clearly shows that the veteran has current 
hearing loss disability for VA purposes, as defined by 
38 C.F.R. § 3.385.  Hence, the only remaining question is 
whether there is a medically sound basis for attributing such 
disability to service.  

In this case, the veteran asserts that he had excessive in-
service noise exposure associated with combat.  However, his 
DD-214 reflects that his military occupational specialty 
(MOS) was non-tactical unit officer.  Additional personnel 
records do not document any combat service or other indicia 
of excessive in-service noise exposure, and there is no 
mention of any excessive noise exposure or reference to any 
specific incident of acoustic trauma in the service medical 
records.  While the veteran has submitted copies of various 
photographs purportedly taken during his active duty service, 
none of these photographs provide persuasive evidence of this 
veteran's exposure to combat, excessive noise, or acoustic 
trauma during service.

Additionally, the Board notes that the first documented 
evidence of hearing loss was more than 30 years after the 
veteran's discharge from service, and that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  

Finally, there is no medical evidence or opinion even 
suggesting a medical relationship between any current hearing 
loss and the veteran's military service-to include his 
alleged noise exposure therein-and neither the veteran nor 
his representative has presented, identified, or even alluded 
to the existence of any such evidence or opinion.

In connection with the claim, the Board has also considered 
the assertions the veteran has advanced on appeal, as well as 
other lay statements submitted by family members and friends 
which have been offered for the purpose of establishing that 
the veteran did suffer hearing loss as a result of in-service 
noise exposure.  However, the veteran cannot establish a 
service connection claim on the basis of this evidence, 
alone.  While the Board does not doubt the sincerity of any 
belief that the veteran's current hearing loss is associated 
with noise exposure during military service, this claim turns 
on a medical matter-the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none 
of those offering statements is shown to be other than a 
layperson without the appropriate medical training or 
expertise, neither the veteran nor any of the individuals 
offering statements on his behalf are competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, any lay assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim.  

For the foregoing reasons, the claim for service connection 
for bilateral hearing loss must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of competent and persuasive evidence to 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(West 2002); 38 C.F.R. § 20.200 (2006).

A substantive appeal perfects the appeal to the Board and 
frames the issues to be considered.  Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991).  A substantive appeal consists of 
a properly completed VA Form 9 or other correspondence 
containing the necessary information.  The substantive appeal 
must also indicate what issues are being perfected.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2006).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2006).  
Where a veteran files a timely NOD but fails to timely file a 
substantive appeal, the appeal is untimely.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

As indicated in the Introduction, above, in the August 2004 
rating decision on appeal, the RO denied service connection 
for hearing loss and for tinnitus.  The veteran filed a NOD 
in November 2004, and the RO issued a SOC, addressing both 
issues, in May 2005.  The veteran filed a substantive appeal 
addressing only the matter of service connection for hearing 
loss in June 2005.  The only document filed by the veteran or 
his representative after the SOC that addresses the claim for 
service connection for tinnitus is an October 2005 statement 
in lieu of a VA Form 646 filed by the veteran's 
representative; however, this document-filed more than one 
year after the August 2004 notification of the rating 
decision on appeal and more than 60 days after the May 2005 
SOC-is outside of the relevant time period for filing a 
substantive appeal.

Thus, even though the RO ceritified to the Board the claims 
for service connection for bilateral hearing loss and for 
tinnitus, and the veteran's representative addressed both 
issues the May 2007 Appellant's Brief filed with the Board, 
it appears that the veteran has not filed a timely 
substantive appeal, and hence, has not timely perfected an 
appeal, as to the claim for service connection for tinnitus.

Because the RO has not addressed the question of timeliness 
of the appeal as to the claim for service connection for 
tinnitus, the veteran has not been furnished the pertinent 
legal authority governing the question, nor afforded the 
opportunity to respond.  Accordingly, to avoid any prejudice 
to the veteran, the RO should address the question of 
timeliness of the appeal in connection with the claim for 
service connection for tinnitus, in the first instance.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  If the RO 
finds that a substantive appeal has not timely been filed, 
then it must furnish to the appellant an appropriate 
supplemental SOC (SSOC) that includes citation to and 
discussion of all legal authority governing the question of a 
timely-perfected appeal, and afford him the appropriate time 
period for response before the claims file is returned to the 
Board for further appellate consideration.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should address the question of 
whether a timely appeal has been perfected 
with respect to the denial of service 
connection for tinnitus.  Specifically, 
the RO should address whether a document 
filed by the veteran or his representative 
constitutes a timely-filed substantive 
appeal as to the matter of service 
connection for tinnitus.

2.  If the RO's determination on the 
timeliness question is  adverse to the 
veteran, the RO must furnish to the 
appellant an appropriate SSOC on the 
question of whether an appeal has been 
timely perfected; the RO's SSOC should 
include citation to and discussion of all 
legal authority governing the question of 
whether an appeal has been timely 
perfected, along with clear reasons and 
bases for all determinations.  After 
issuance of the SSOC, the RO should afford 
the appellant and his representative an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence or argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


